




 
PLEDGE AGREEMENT
 
 
THIS PLEDGE AGREEMENT (the “Agreement”) is made and entered into as of August
___, 2008 (the “Effective Date”) by and among PLATINA ENERGY GROUP, INC., a
corporation organized and existing under the laws of Delaware (the “Company” or
“Pledgor”), TRAFALGAR CAPITAL SPECIALIZED INVESTMENT FUND, LUXEMBOURG, (the
“Pledgee”), and JAMES G. DODRILL II, P.A., as escrow agent (“Escrow Agent”).
 
 
RECITALS:
 
 
WHEREAS, in order to secure the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all of the Company’s
obligations (the “Obligations”) to the Pledgee or any successor to the Pledgee
under this Agreement, the Securities Purchase Agreement of even date herewith
between the Company and the Pledgee (the “Securities Purchase Agreement”), the
Convertible Debentures (the “Convertible Debentures”) issued or to be issued by
the Company to the Pledgee, either now or in the future, up to a total of One
Million Two Hundred Thousand Dollars ($1,200,000) of principal, plus any
interest, costs, fees, and other amounts owed to the Pledgee thereunder, the
Security Agreement of even date herewith between the Company and the Pledgee
(the “Security Agreement”), and all other contracts entered into between the
Company and Pledgor in connection with Securities Purchase Agreement
(collectively, the “Transaction Documents”), the Company has agreed to
irrevocably pledge to the Pledgee __________________________ restricted shares
of the Company’s Series E Preferred Stock (the “Pledged Shares”) in the
denominations set forth in Schedule 1 hereto.  The parties acknowledge and agree
that all of such shares are unrestricted, freely transferable shares and the
remaining shares may be restricted.
 
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
 
TERMS AND CONDITIONS
 
 
1. Pledge and Transfer of Pledged Shares.
 
 
1.1. The Pledgor hereby grants to Pledgee a security interest in all Pledged
Shares as security for the Company’s obligations under the Convertible
Debentures. Simultaneously with the execution of the Transaction Documents, the
Pledgor shall deliver to the Escrow Agent stock certificates representing the
Pledged Shares, in such denominations as requested by the Pledgee, together with
duly executed stock powers or other appropriate transfer documents executed in
blank by the Pledgor (the “Transfer Documents”), and such stock certificates and
Transfer Documents shall be held by the Escrow Agent until the full payment of
all amounts due to the Pledgee under the
 

Pledge Agreement                                                               
 
1

--------------------------------------------------------------------------------

 

 
Convertible Debentures and through repayment in accordance with the terms of the
Convertible Debentures, or the termination or expiration of this Agreement.
 
 
2. Rights Relating to Pledged Shares. Upon the occurrence and during the
continuance of an Event of Default (as defined herein), the Pledgee shall be
entitled to vote the Pledged Shares, to receive dividends and other
distributions thereon, and to enjoy all other rights and privileges incident to
the ownership of the Pledged Shares.
 
 
3. Release of Pledged Shares from Pledge. Upon the payment of all amounts due to
the Pledgee under the Convertible Debentures by repayment in accordance with the
terms of the Convertible Debentures, the parties hereto shall notify the Escrow
Agent to such effect in writing. Upon receipt of such written notice for payment
of the amounts due to the Pledgee under the Convertible Debentures, the Escrow
Agent shall return to the Pledgor the Transfer Documents and the certificates
representing the Pledged Shares, (collectively the “Pledged Materials”),
whereupon any and all rights of Pledgee in the Pledged Materials shall be
terminated. Notwithstanding anything to the contrary contained herein, upon full
payment of all amounts due to the Pledgee under the Convertible Debentures, by
repayment in accordance with the terms of the Convertible Debentures, this
Agreement and Pledgee’s security interest and rights in and to the Pledged
Shares shall terminate.
 
 
4. Event of Default. An “Event of Default” shall be deemed to have occurred
under this Agreement upon an Event of Default under the Transaction Documents.
 
 
5. Remedies. Upon and anytime after the occurrence of an Event of Default, the
Pledgee shall have the right to provide written notice of such Event of Default
(the “Default Notice”) to the Escrow Agent, with a copy to the Pledgor. As soon
as practicable after receipt of the Default Notice, the Escrow Agent shall
deliver to Pledgee the Pledged Materials held by the Escrow Agent hereunder.
Upon receipt of the Pledged Materials, the Pledgee shall have the right to
(i) sell the Pledged Shares and to apply the proceeds of such sales, net of any
selling commissions, to the Obligations owed to the Pledgee by the Pledgor under
the Transaction Documents, including, without limitation, outstanding principal,
interest, legal fees, and any other amounts owed to the Pledgee, and exercise
all other rights and (ii) any and all remedies of a secured party with respect
to such property as may be available under the Uniform Commercial Code as in
effect in the State of Florida. The Pledgee shall have the absolute right to
sell or dispose of the Pledged Shares in any manner it sees fit and shall have
no liability to the Pledgor or any other party for selling or disposing of such
Pledged Shares even if other methods of sales or dispositions would or allegedly
would result in greater proceeds than the method actually used. The Escrow Agent
shall have the absolute right to disburse the Pledged Shares to the Pledgee in
batches not to exceed 9.9% of the outstanding capital of the Pledgor (which
limit may be waived by the Pledgee providing not less than 65 days’ prior
written notice to the Escrow Agent). The Pledgee shall return any Pledged Shares
released to it and remaining after the Pledgee has applied the net proceeds to
all amounts owed to the Pledgee.
 

Pledge Agreement                                                               
 
2

--------------------------------------------------------------------------------

 

 
5.1. Each right, power and remedy of the Pledgee provided for in this Agreement
or any other Transaction Document shall be cumulative and concurrent and shall
be in addition to every other such right, power or remedy. The exercise or
beginning of the exercise by the Pledgee of any one or more of the rights,
powers or remedies provided for in this Agreement or any other Transaction
Document or now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or later exercise by the Pledgee
of all such other rights, powers or remedies, and no failure or delay on the
part of the Pledgee to exercise any such right, power or remedy shall operate as
a waiver thereof. No notice to or demand on the Pledgor in any case shall
entitle it to any other or further notice or demand in similar or other
circumstances or constitute a waiver of any of the rights of the Pledgee to any
other further action in any circumstances without demand or notice. The Pledgee
shall have the full power to enforce or to assign or contract is rights under
this Agreement to a third party.
 
 
5.2. Demand Registration Rights. In addition to all other remedies available to
the Pledgee, upon an Event of Default, the Pledgor shall promptly, but in no
event more than sixty (60) days after the date of the Default Notice, file a
registration statement to register with the Securities and Exchange Commission
the Pledged Shares for the resale by the Pledgee. The Pledgor shall cause the
registration statement to remain in effect until all of the Pledged Shares have
been sold by the Pledgee.
 
 
6. Concerning the Escrow Agent.
 
 
6.1. The Escrow Agent undertakes to perform only such duties as are expressly
set forth herein and no implied duties or obligations shall be read into this
Agreement against the Escrow Agent.
 
 
6.2. The Escrow Agent may act in reliance upon any writing or instrument or
signature which it, in good faith, believes to be genuine, may assume the
validity and accuracy of any statement or assertion contained in such a writing
or instrument, and may assume that any person purporting to give any writing,
notice, advice or instructions in connection with the provisions hereof has been
duly authorized to do so. The Escrow Agent shall not be liable in any manner for
the sufficiency or correctness as to form, manner, and execution, or validity of
any instrument deposited in this escrow, nor as to the identity, authority, or
right of any person executing the same; and its duties hereunder shall be
limited to the safekeeping of such certificates, monies, instruments, or other
document received by it as such escrow holder, and for the disposition of the
same in accordance with the written instruments accepted by it in the escrow.
 
 
6.3. Pledgee and the Pledgor hereby agree, to defend and indemnify the Escrow
Agent and hold it harmless from any and all claims, liabilities, losses,
actions, suits, or proceedings at law or in equity, or any other expenses, fees,
or charges of any character or nature which it may incur or with which it may be
threatened by reason of its acting as Escrow Agent under this Agreement, except
for Escrow Agent’s gross negligence or
 

Pledge Agreement                                                               
 
3

--------------------------------------------------------------------------------

 

 
willful misconduct; and in connection therewith, to indemnify the Escrow Agent
against any and all expenses, including attorneys’ fees and costs of defending
any action, suit, or proceeding or resisting any claim (and any costs incurred
by the Escrow Agent pursuant to Sections 6.4 or 6.5 hereof). The Escrow Agent
shall be vested with a lien on all property deposited hereunder, for
indemnification of attorneys’ fees and court costs regarding any suit,
proceeding or otherwise, or any other expenses, fees, or charges of any
character or nature, which may be incurred by the Escrow Agent by reason of
disputes arising between the makers of this escrow as to the correct
interpretation of this Agreement and instructions given to the Escrow Agent
hereunder, or otherwise, with the right of the Escrow Agent, regardless of the
instructions aforesaid, to hold said property until and unless said additional
expenses, fees, and charges shall be fully paid. Any fees and costs charged by
the Escrow Agent for serving hereunder shall be paid by the Pledgor.
 
 
6.4. If any of the parties shall be in disagreement about the interpretation of
this Agreement, or about the rights and obligations, or the propriety of any
action contemplated by the Escrow Agent hereunder, the Escrow Agent may, at its
sole discretion deposit the Pledged Materials with the Clerk of the United
States District Court Southern District of Florida, sitting in Miami, Florida,
and, upon notifying all parties concerned of such action, all liability on the
part of the Escrow Agent shall fully cease and terminate. The Escrow Agent shall
be indemnified by the Pledgor, the Company and Pledgee for all costs, including
reasonable attorneys’ fees in connection with the aforesaid proceeding, and
shall be fully protected in suspending all or a part of its activities under
this Agreement until a final decision or other settlement in the proceeding is
received.
 
 
6.5. The Escrow Agent may consult with counsel of its own choice (and the costs
of such counsel shall be paid by the Pledgor and Pledgee) and shall have full
and complete authorization and protection for any action taken or suffered by it
hereunder in good faith and in accordance with the opinion of such counsel. The
Escrow Agent shall not be liable for any mistakes of fact or error of judgment,
or for any actions or omissions of any kind, unless caused by its willful
misconduct or gross negligence.
 
 
6.6. The Escrow Agent may resign upon ten (10) days’ written notice to the
parties in this Agreement. If a successor Escrow Agent is not appointed within
this ten (10) day period, the Escrow Agent may petition a court of competent
jurisdiction to name a successor.
 
 
6.7 Conflict Waiver. The Pledgor hereby acknowledges that the Escrow Agent is
securities counsel to the Pledgee and counsel to the Pledgee in connection with
the transactions contemplated and referred herein. The Pledgor agrees that in
the event of any dispute arising in connection with this Agreement or otherwise
in connection with any transaction or agreement contemplated and referred
herein, the Escrow Agent shall be permitted to continue to represent the Pledgee
and the Pledgor will not seek to disqualify such counsel and waives any
objection Pledgor might have with respect to the Escrow Agent acting as the
Escrow Agent pursuant to this Agreement.
 

Pledge Agreement                                                               
 
4

--------------------------------------------------------------------------------

 

 
6.8 Notices. Unless otherwise provided herein, all demands, notices, consents,
service of process, requests and other communications hereunder shall be in
writing and shall be delivered in person or by overnight courier service, or
mailed by certified mail, return receipt requested, addressed:
 

         
  If to a Pledgor, to such
   
  Pledgor’s attention c/o:
 
14850 Montfort Drive, Suite 131
   
Dallas, Texas 75254
   
Attention:  Blair Merriam, CEO
   
Telephone: (303) 881-2604
   
Facsimile:  (480) 287-9560
     
  With a copy to:
       
Michael J. Tauger, Esq.
   
5445 DTC Parkway, Suite 520
   
Greenwood Village, CO 80111
   
Telephone:   (303) 713-0363
   
Facsimile:  (720) 489-1587 
     
  If to the Pledgee:
 
 
Trafalgar Capital Specialized
 Investment Fund, Luxembourg
   
8-10 Rue Mathias Hardt
   
BP 3023
   
L-1030 Luxembourg
   
Attention: Andrew Garai, Chairman of the Board of
Trafalgar Capital Sarl, the General Partner
   
Facsimile: 011-44-207-405-0161
   
and 001-786-323-1651
     
  With copy to:
 
James G. Dodrill II, P.A.
   
5800 Hamilton Way
   
Boca Raton, FL  33496
   
Telephone: (561) 862-0529
   
Facsimile: (561) 892-7787

 
Any such notice shall be effective (a) when delivered, if delivered by hand
delivery or overnight courier service, or (b) five (5) days after deposit in the
United States mail, as applicable.
 
 
7. Binding Effect. All of the covenants and obligations contained herein shall
be binding upon and shall inure to the benefit of the respective parties, their
successors and assigns.
 

Pledge Agreement                                                               
 
5

--------------------------------------------------------------------------------

 

 
8. Governing Law; Venue; Service of Process. The validity, interpretation and
performance of this Agreement shall be determined in accordance with the laws of
the State of Florida applicable to contracts made and to be performed wholly
within that state except to the extent that Federal law applies. The parties
hereto agree that any disputes, claims, disagreements, lawsuits, actions or
controversies of any type or nature whatsoever that, directly or indirectly,
arise from or relate to this Agreement, including, without limitation, claims
relating to the inducement, construction, performance or termination of this
Agreement, shall be brought in the state courts located in Broward County,
Florida or United States District Courts for the Southern District of Florida,
and the parties hereto agree not to challenge the selection of that venue in any
such proceeding for any reason, including, without limitation, on the grounds
that such venue is an inconvenient forum. The parties hereto specifically agree
that service of process may be made, and such service of process shall be
effective if made, pursuant to Section 8 hereto.
 
 
9. Enforcement Costs. If any legal action or other proceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach, default
or misrepresentation in connection with any provisions of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees, court costs and all expenses even if not taxable as
court costs (including, without limitation, all such fees, costs and expenses
incident to appeals), incurred in that action or proceeding, in addition to any
other relief to which such party or parties may be entitled.
 
 
10. Remedies Cumulative. No remedy herein conferred upon any party is intended
to be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law, in equity, by statute, or otherwise. No single or
partial exercise by any party of any right, power or remedy hereunder shall
preclude any other or further exercise thereof.
 
 
11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute the same instrument.
 
 
12. No Penalties. No provision of this Agreement is to be interpreted as a
penalty upon any party to this Agreement.
 
 
13. JURY TRIAL. EACH OF THE PLEDGEE AND THE PLEDGOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT WHICH IT MAY HAVE TO A TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED HEREON, OR ARISING
OUT OF, UNDER OR IN ANY WAY CONNECTED WITH THE DEALINGS BETWEEN PLEDGEE AND
PLEDGOR, THIS PLEDGE AND ESCROW AGREEMENT OR ANY DOCUMENT EXECUTED IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR
 

Pledge Agreement                                                               
 
6

--------------------------------------------------------------------------------

 

 
WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.
 
 


 
 


 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Pledge Agreement
as of the date first above written.
 

 
PLATINA ENERGY GROUP, INC.
     
By:                                                                
 
Name:                      Blair Merriam
 
Title:                      Chief Executive Officer
     
TRAFALGAR CAPITAL SPECIALIZED
 
INVESTMENT FUND, LUXEMBOURG
     
By:           Trafalgar Capital Sarl
 
Its:           General Partner
     
By:                                                                
 
Name:                      Andrew Garai
 
Title:                      Chairman of the Board
         
JAMES G. DODRILL II, P.A.
     
By:                                                                
 
Name:                      James Dodrill, Esq.
 
Title:                      President

 


 



Pledge Agreement                                                               
 
7

--------------------------------------------------------------------------------

 

Schedule 1




Pledgor:                                           Number of Shares
Pledged:                                                                Free
Trading?:


Platina Energy Group                                                      57,500
Shares of Series
E                                                                           No
Preferred Stock

 
8

--------------------------------------------------------------------------------

 
